Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Cameron et al. (US 9888723) is the closest prior art of record regard to the instant claim 1. However, Cameron does not teach: “wherein the first airflow path segment and the second airflow path segment intersect at a second junction that is upstream of the first junction, wherein the second junction diverts a first portion of the air into the first airflow path segment and across the atomizer, and wherein the second junction further diverts a second portion of the air towards the first junction”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 4-9 are dependent on claim 1 and are therefore allowable.
With regard to claim 10, Cameron et al. (US 9888723) is the closest prior art of record regard to the instant claim 10. However, Cameron does not teach: “wherein the wicking element extends from a first surface to an opposing second surface, and wherein the first surface and second surface each extend substantially parallel to the airflow path”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 10. These limitations, in combination with the remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
	Claims 11; 13-16 are dependent on claim 10 and are therefore allowable.
With regard to claim 17, Cameron et al. (US 9888723) is the closest prior art of record regard to the instant claim 17. However, Cameron does not teach: “wherein the first airflow path segment and the second airflow path segment intersect at a second junction that is upstream of the first junction, wherein the second junction diverts a first portion of the air into the first airflow path segment and across the atomizer, and wherein the second junction further diverts a second portion of the air towards the first junction”. The prior art of record fails to teach or fairly suggest these limitations as substantially described 
	Claim 18 is dependent on claim 17 and is therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.